342 S.W.3d 927 (2011)
STATE of Missouri, Respondent,
v.
Darin LEWIS, Appellant.
No. ED 95290.
Missouri Court of Appeals, Eastern District, Division Five.
June 28, 2011.
Brocca L. Smith, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Darin Lewis (Defendant) appeals the judgment of conviction that the Circuit Court of the City of St. Louis entered after a jury found Defendant guilty of one count of first-degree statutory sodomy, two counts of first-degree child molestation, and one count of incest.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).